             Case 6:19-cv-00862-MC      Document 15        Filed 04/15/20     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

AIREE ROSIL,                                         Civil No. 6:19-CV-00862-MC

         Plaintiff,

         v.                                          ORDER FOR REMAND

Commissioner, Social Security Administration

         Defendant.

         The Commissioner’s final decision is REVERSED and REMANDED for further

administrative proceedings before an Administrative Law Judge (ALJ), a de novo hearing, and a

new decision in regard to Plaintiff’s application(s) for benefits under the Social Security Act. On

remand, the ALJ will re-evaluate medical opinions; re-evaluate Plaintiff’s residual functional

capacity; and re-evaluate steps four and five with the assistance of a vocational expert.

         Remand is made under sentence four of 42 U.S.C. § 405(g). See Melkonyan v. Sullivan,

501 U.S. 89 (1991). Plaintiff will be entitled to reasonable attorney fees and expenses pursuant to

28 U.S.C. § 2412(d), upon proper request to this Court. Plaintiff will be entitled to costs as

enumerated in 28 U.S.C. § 1920, under 28 U.S.C. § 2412(a). Judgment shall be entered for

Plaintiff.

         IT IS SO ORDERED this 15th day of April, 2020.


                                              _____s/Michael J. McShane ____
                                              MICHAEL J. McSHANE
                                              UNITED STATES DISTRICT JUDGE




Page 1    ORDER - [6:19-CV-00862-MC]
         Case 6:19-cv-00862-MC        Document 15   Filed 04/15/20   Page 2 of 2




Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Assistant United States Attorney

s/ Jeffrey E. Staples
JEFFREY E. STAPLES
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-3706




Page 1   ORDER - [6:19-CV-00862-MC]
